Title: To George Washington from Matthias Ogden, 4 April 1782
From: Ogden, Matthias
To: Washington, George


                        

                             4 April 1782
                            
                        
                        The Memorial of Lewis Costigin formerly a Lieutenant in the Jersey Line Most respectfully Sheweth,
                        That your Memorialist was taken Prisoner by the Enemy in the Month of January 1777 and continued in Captivity
                            untill the 17th of Sepr 1778. That your Memoralist was prevailed upon by the Solicitations of Major General Lord Sterling
                            & Colonel Ogden To Stay in the City of New York after his Exchange for the Space of four Months, in order to
                            procure & send out information respecting the movements of the Enemy.
                        That your Memoralist flatters himself he has in this way been of essential Service to his Country &
                            has faithfully from time to time during the said four Months conveyed usefull intelligence to the Officers of the American
                            Army, as by the Certificate of Colonel Ogden, herewith handed To your Excellency very fully appears, That during the
                            Continuance of your Memorialist within the British Lines for the four Months above mentioned, he necessarily was put to
                            great Expences, his Board being excessively high, and being Obliged to spend money frequently in order to procure the
                            wished for information respecting the Designs of the Enemy of which Expences your Memoralist begs leave herewith to lay
                            before your Excellency a Just & true Account: That your Memoralist Doubts not but your Excellency will take his
                            Case in Consideration & as he has undergone these Expences in consequence of the request of the Officers
                            aforesaid, & solely to answer beneficial purposes to his Country, will order him such Compensation as his services
                            in your Excellencys Opinion have Justly merited; & your Memoralist as in Duty bound shall ever Pray.
                        United States of America
                        
                            
                                To Lewis Costigin
                                
                                Dr.
                                
                                
                            
                            
                                To my Board at New York
                                
                                
                                
                                
                            
                            
                                after being Exchanged as a
                                
                                
                                
                                
                            
                            
                                prisoner and Remained there
                                
                                
                                
                                
                            
                            
                                by order & Desire of Major Genl
                                
                                
                                
                                
                            
                            
                                Lord Sterling & Collo. Odgen from
                                
                                
                                
                                
                            
                            
                                the 17th Sepr 1778 to the 17th January
                                
                                
                                
                                
                            
                            
                                1779—16 Weeks at halfe Johanns. ⅌ week
                                
                                48. 
                                
                                
                            
                            
                                
                                
                                
                                
                                
                            
                            
                                To sundry Expences during said time
                                
                                
                                
                                
                            
                            
                                in Procuring & encouraging Persons
                                
                                
                                
                                
                            
                            
                                to furnish me with Intelligence,
                                
                                
                                
                                
                            and in sending the intelligence
                            
                                procured to the America Lines
                                
                                
                                     65.
                                
                                
                                
                            
                            
                                
                                £
                                113.
                                0.
                                0
                            
                        
                        
                            Matthias Ogden’s Certificate, 4 April 1782, not transcribed.
                        

                    